DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claims recite “a first inlet of the funnel-shaped air collecting cavity being in fluid communication with the freezing chamber, a first outlet of the funnel-shaped air collecting cavity being in fluidic communication with a second inlet of the conical air outlet cavity, and a second outlet of the conical air outlet cavity being in fluidic communication with the refrigerating chamber” however no first inlet, first outlet, second inlet and second outlet are labeled in the drawings. Further, Applicant provides an annotated Figure 1 showing the first inlet, first outlet, second inlet and second outlet in the Remarks on page 12 however the fan is shown above and outside of the funnel-shaped air collecting cavity. Therefore, the “first inlet”, “first outlet”, “second inlet”, “second outlet” and “a fan provided inside the funnel-shaped air collecting cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first inlet of the funnel-shaped air collecting cavity being in fluid communication with the freezing chamber, a first outlet of the funnel-shaped air collecting cavity being in fluidic communication with a second inlet of the conical air outlet cavity, and a second outlet of the conical air outlet cavity being in fluidic communication with the refrigerating chamber” and then recites “a fan provided inside the funnel-shaped air collecting cavity”. These recitations render the claim indefinite because the inlets and outlets are not labeled in the drawings and the fan is shown above the funnel-shaped air collecting cavity and not inside the funnel-shaped air collecting cavity. The annotated Figure 1 on page 12 of the Remarks shows the fan above the first inlet and outside of the funnel-shaped air collecting cavity. Therefore, the arrangement of the fan with respect to the funnel-shaped air collecting cavity is unclear rendering the scope of the claim unclear and indefinite. 
Claims 2-7 are included in the 112(b) rejection for their dependency.

Response to Arguments
Applicant’s arguments, see Remarks, page 10, filed 01/04/2021, with respect to the abstract has been fully considered and are persuasive. After further review, the Abstract contains the word “means” and remains objected to as discussed above.
Applicant’s arguments, see Remarks, page 10, with respect to the drawings has been fully considered and are persuasive. However, upon further consideration, the claims have been amended and do not clearly show “first inlet”, “first outlet”, “second inlet”, “second outlet” and “a fan provided inside the funnel-shaped air collecting cavity” as discussed in the drawing objections above.
Applicant’s arguments, see Remarks, pages 10-12, with respect to the 35 U.S.C. 112(b) rejections has been fully considered and are persuasive. However, upon further consideration, the claims have been amended and the arrangement of the “first inlet”, “first outlet”, “second inlet”, “second outlet” and “a fan provided inside the funnel-shaped air collecting cavity” is unclear rendering the scope of the claim indefinite as discussed in the rejections above.
Applicant’s arguments, see Remarks pages 13-15, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-7 have been withdrawn. 
Allowable Subject Matter
The non-application of prior art against claims 1-7 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the claims are indefinite such that determination of patentability is precluded at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763